Citation Nr: 1714171	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  07-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1985 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A September 2015 Board decision denied initial ratings in excess of 10 percent for left and right carpal tunnel syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  The Court granted a Joint Motion for Remand and remanded the claims to the Board for further review.  


FINDINGS OF FACT

1.  Left upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve, with normal radicular nerves.  

2.  Right upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve, with normal radicular nerves. 

3.  In a July 19, 2016 letter, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he no longer wanted to proceed with the appeal for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for left upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2016).
2.  The criteria for a rating greater than 10 percent for right upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for withdrawal of the appeal for TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in April 2005 and August 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's bilateral hearing loss and upper extremity carpal tunnel syndrome.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Ratings for Carpel Tunnel Syndrome

The Joint Motion for Remand took issue with the Board's last decision due to the lack of discussion of the potential application of Diagnostic Code 8512.  The Board finds that application of Diagnostic Code 8512 is not warranted by the competent medical evidence of record, and that the Veteran's service-connected disability remains more closely approximated by the criteria under Diagnostic Code 8515, the Diagnostic Code under which the ratings are currently assigned.

Service connection for right and left upper extremity carpal tunnel syndrome is currently established with ratings of 10 percent each under Diagnostic Code 8515 for mild incomplete paralysis of the major (left hand dominant) and minor median nerve.  The Veteran, who is a neurologist, has asserted that his symptoms should be considered as severe paralysis.  He has reported that after a short period of strenuous use of the hands, he has effective paralysis and is unable to use his hands for a short period until symptoms resolve.  He maintains that constitutes severe paralysis.  38 C.F.R. § 4.118, Diagnostic Code 8515 (2016).

Diagnostic Code 8515 provides that a 70 percent rating is assigned where there is complete paralysis of the major median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 60 percent rating is assigned for those showings in the minor median nerve.  Ratings of 50 percent, 30 percent, and 10 percent are assigned where there is severe, moderate, or mild incomplete paralysis of the major median nerve.  Ratings of 40 percent, 20 percent, and 10 percent are assigned where there is severe, moderate, or mild incomplete paralysis of the major median nerve.  38 C.F.R. § 4.118, Diagnostic Code 8515 (2015).  

Preceding the criteria for rating disease of the peripheral nerves, including the median nerve, is the explanation that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.118 (2015).

A May 2005 VA pre-discharge examination report shows that the Veteran reported a tingling sensation in both hands in 1998.  He reported that he also noticed similar numbness from the wrist to the hand that occurred about once per year.  The Veteran was presented with a surgical option but had not gone through the procedure as of the examination date.  Anti-inflammatory medication was reported to help with some symptomatology.  The Veteran reported not giving up any recreational activities.  He reported wearing nighttime wrist splints which reduced symptoms.  Physical examination showed full range of motion with finger tips 5 centimeters from the floor.  Upper extremities showed full range of motion.  A positive Tinel's sign on the left wrist was reported.  The Veteran's handgrip was 5/5 bilaterally.  After the physical examination, the examiner diagnosed bilateral carpal tunnel syndrome. 

A February 2006 EMG report shows that the Veteran was assessed with bilateral paresthesias of the first three digits, with bilateral weakness in both extremities.  It was also reported that the Veteran awoke at night due to wrist pain.  The condition was also noted to be aggravated with writing, driving, and the use of hand tools.

A December 2011 VA peripheral nerve examination report shows that the Veteran was diagnosed with bilateral carpal tunnel syndrome.  During the examination, the Veteran reported that he had a bilateral carpal tunnel release in January 2009.  Since the surgery, the Veteran reported he still had bilateral numbness in the first three digits of the hands.  He also reported mild weakness.  The Veteran reported that the surgery gave mild benefit from severe numbness.  The Veteran reported flare-ups that occurred with keyboarding and writing and caused him to refrain from those activities and rub his hands.  The examiner noted that the Veteran worked part time as a neurologist since January 2011 and missed no work days due the condition.  The examiner also reported that the carpal tunnel syndrome did not affect his occupation.  Effects on the Veteran's activities of daily living occurred with buttoning shirts and some food preparation.  The examiner noted that symptoms of parenthesis and numbness affected the right and left upper extremities.  The Veteran was shown to have normal muscle strength bilaterally in the upper extremities.  No muscle atrophy was present.  Upper extremity reflex examination was noted as normal.  Sensory examination showed decreased sensation affecting the hands and fingers bilaterally.  The examiner reported that the Veteran's median nerve showed mild incomplete paralysis for both extremities.  All other reports of the other nerve groups were noted as normal.  The examiner also noted that the Veteran's bilateral carpal tunnel syndrome did not manifest with such functional impairment that no effective functioning remained that would be equally served by an amputation with prosthesis.  The examiner concluded the report by noting that the Veteran's carpal tunnel syndrome did not impact his ability to work.  

The Board finds that the Veteran's bilateral carpal tunnel syndrome more nearly approximates the criteria for the current 10 percent disability rating and no higher.  The probative evidence of record includes the May 2005 and December 2011 VA examiners' classification of the Veteran's carpal tunnel syndrome as mild and sensory in nature.  Both VA examiners conducted extensive examinations consisting of sensory test, range of motions tests, and strength testing which resulted in the diagnosis of carpal tunnel syndrome with mild incomplete paralysis.  Both examination reports showed symptoms that were noted to be wholly sensory in nature as the Veteran was evaluated with normal strength and movement for both upper extremities.  While the Veteran reported instances of flare ups with the use of strenuous hand tools, writing, and keyboarding, he also noted that he only had to stop those activities for a short time and rub his hands together.  At no time did the Veteran report severe functional impairment of the hands and instead during the examinations reported that he had some trouble with buttoning shirts and food preparation.  The Board finds that it is also of note that at no time did the Veteran report having to miss work due to bilateral carpal tunnel syndrome.  

The Board acknowledges that the Veteran is a physician with an expertise in neurology and his statements with regard to the bilateral carpal tunnel disability symptomology are of considerable probative value.  Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  While the Veteran has submitted statements that he believes that the bilateral carpal tunnel syndrome is of a severe nature, in this case, the Board finds that the May 2005 and December 2011 VA examination reports outweigh the Veteran's statements.  Both VA examiners conducted extensive diagnostic testing including EMG testing, range of motion testing, sensory testing, and strength testing.  The Board finds that while the Veteran believes his symptoms are of a severe nature, the evidence of record shows that two VA examiners have concluded that the Veteran's bilateral carpel tunnel syndrome manifests with nor more than mild or slight incomplete paralysis.  Both reports show that the Veteran had no restrictions with regard to upper extremity strength or functional movements and that the symptoms were wholly sensory.  Moreover, the Board finds that the VA examiner's opinions outweigh the Veteran's opinions as to the severity of the Veteran's complete paralysis as they were a result of a full examination.  Here, the Veteran essentially considered his numbness and weakness that occurred with using tools, typing, and writing as a severe symptom.  

Thus, as lay and medical evidence does not show that the Veteran's bilateral carpal tunnel syndrome more nearly approximates a moderate incomplete paralysis disability, the Board finds that ratings in excess of 10 percent are not warranted. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code, to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment, which would authorize a rating in excess of 10 percent for subjective symptoms of pain, numbness, and tingling in the wrist, in the absence of a finding of additional symptoms of neurologic impairment.  The medical findings of VA examiners directly address the criteria under which the disability is rated.

Consideration with regard to the propriety of the application of Diagnostic Code 8512 has also been contemplated by the Board, and ultimately found to be not warranted by the competent medical evidence of record.  Specifically, the Board notes that Diagnostic Code 8512 refers to the incomplete paralysis of the lower radicular group, which includes all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.  Here, the Board finds no evidence that the Veteran's bilateral carpal tunnel syndrome disability more nearly approximates the involvement of incomplete paralysis of the lower radicular group as contemplated by Diagnostic Code 8512.  The Board finds that the weight of the evidence is against a finding that that the entire lower radicular group was affected by the Veteran's current disability picture.  

Specifically, the Board notes that in both the VA examinations provided to the Veteran during the course of the claim, in May 2005 and December 2011, no abnormalities to the entire lower radicular group were noted.  In fact, in the May 2005 VA examination, the examiner only noted pain and some numbness, with full range of motion, normal muscle strength, and normal function upon testing.  During the December 2011 VA examination specific to the bilateral carpal tunnel disability, the VA examiner noted explicitly that upon physical examination the Veteran's lower radicular group was normal.  Therefore, the Board finds that the evidence provided by the VA examinations to be highly probative.  Consequently, as there is evidence against a finding of a lower radicular group incomplete paralysis, the application of Diagnostic Code 8512 remains inappropriate, as it does not more nearly approximate the Veteran's current disability.  

With specific regard to the Veteran's statements, as a neurologist, with regard to the carpal tunnel disability, the Board finds that the Veteran has not claimed that his condition would be better compensated by another diagnostic code, or specifically that the disability more nearly approximates incomplete paralysis of the lower radicular group.  A review of the Veteran's statements only notes the Veteran complaining about the severity of pain, especially after increased use during activities such as working with tools, writing, or typing.  The Board finds it additionally probative that, as a medical professional in neurology, the Veteran's statements are silent with any mention of potential issues with his lower radicular nerve groups.  Consequently, the Board finds that no statements of record that constitutes evidence in which warrants the application of Diagnostic Code 8512, as the preponderance of evidence remains against the finding the Veteran's carpal tunnel is better approximated or rated as a disability of the lower radicular group.  In fact, the lower radicular group was found normal on the most recent examination.

Finally, with regard to the Veteran's most recent examination, in December 2011, the Board notes that examination is more than five years old.  However, the Board finds that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, here, a review of the records does not demonstrate a claim of a worsening condition regarding the carpal tunnel disability since that examination.  Without such a claim, lay or otherwise, the Board finds no evidence that the December 2011 examination, although old, no longer represents an adequate depiction of the current severity of the service-connected disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any ratings in excess of 10 percent each for the service-connected right and left upper extremity carpal tunnel syndrome under Diagnostic Code 8515.   As the preponderance of the evidence is against the assignment of any higher ratings, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The Director of the VA Compensation and Pension Service is authorized to assign an extraschedular rating if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right and left upper extremity carpal tunnel syndrome primarily involves numbness, tingling, and pain.  That impairment is specifically contemplated by the rating criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his carpal tunnel syndrome is inadequate.  The evidence does not show frequent hospitalization for carpal tunnel syndrome.  The examiners found that the disability did not have marked interference with employment.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Withdrawal

In a July 19, 2016, letter, the Veteran notified the Board that he no longer wanted to proceed with the appeals for TDIU.  The Board finds that the July 2016 letter constitutes a withdrawal of that claim on appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

As a result of the Veteran's withdraw of the appeals, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  Therefore, the Board finds that the Veteran has withdrawn the appeal for TDIU and the Board does not have jurisdiction to review that claim.  Therefore, the claim is dismissed.







ORDER

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity is denied.

The appeal for entitlement to a TDIU is dismissed. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


